Bullard, J.
The appellant, Paie, relies mainly for a reversal of the judgment against him, upon a bill of exceptions taken to the admission of Gyles, as a witness. The objection was, his interest in the case, he having signed the sequestration bond as surety for the plaintiffs. It appears, that, previously to the trial, he had been released, and another surety substituted in his place ; nor does the record show that it was too late to permit such a substitution, and thereby remove all objection to the competency of the witness.
It is further objected, that the testimony of a single witness is not sufficient to prove the indebtedness of the appellant. His testimony appears to us to have been fortified by corroborating circumstances, sufficient to justify the verdict.
The appellant’s counsel further insists, that the obligation alleged in the petition is a joint one ; and that the plaintiffs are entitled to a judgment, at most, for only one-half. To this it is a sufficient answer to say, that the petition claims judgment in solido, and the appellant chose to sever in his answer, and did not plead that the obligation was joint, and not in solido.
*441Upon the merits, the evidence satisfies us that no error was committed below.

Judgment affirmed.